United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2115
                         ___________________________

                                   Quenton Shelby

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                          Oak River Insurance Company

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 4, 2019
                               Filed: April 15, 2019
                                   [Unpublished]
                                  ____________

Before GRUENDER, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      This action was originally brought in state court by Missouri resident Quenton
Shelby, who sought to recover from Oak River Insurance Company (Oak River) on
a judgment entered in a prior class action that Shelby had brought against a business
insured by Oak River. Oak River removed the state-court action to federal court,
under the Class Action Fairness Act, see 28 U.S.C. § 1332(d). Shelby then moved to
remand the case back to state court, arguing that the removal was untimely. The
district court1 denied his motion to remand, and thereafter, granted summary judgment
in favor of Oak River. Shelby now appeals the denial of his motion to remand and the
adverse grant of summary judgment.

      To begin, we decline to decide whether the district court erred in denying
Shelby’s motion to remand. Cf. Quintero Cmty. Ass’n Inc. v. F.D.I.C., 792 F.3d
1002, 1007-08 (8th Cir. 2015) (declining to decide whether district court erred in
denying motion to remand based on timeliness of removal because any such error
would not be reversible, as case had proceeded to summary judgment and timeliness
of removal is non-jurisdictional, procedural defect). Furthermore, upon careful
de novo review of the district court’s summary judgment decision, we agree with the
court’s reasoning and conclusion. See Sims v. State Farm Mut. Auto. Ins. Co., 894
F.3d 941, 944 (8th Cir. 2018) (grant of summary judgment is reviewed de novo). We
therefore affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-